171 N.J. Super. 475 (1979)
410 A.2d 63
IN THE MATTER OF THE GRAND JURY SUBPOENA DUCES TECUM SERVED UPON S. DAVID LEVY, DEPUTY PUBLIC DEFENDER, UNION COUNTY.
Superior Court of New Jersey, Appellate Division.
Argued November 26, 1979.
Decided December 10, 1979.
*476 Before Judges SEIDMAN, MICHELS and DEVINE.
John M. Cannel, Assistant Public Defender, argued the cause for appellant Office of the Public Defender (Stanley C. Van Ness, Public Advocate  Public Defender, attorney; John M. Cannel of counsel and on the brief).
Jeffrey J. Chornoboy, Assistant Prosecutor, argued the cause for respondent Union County Prosecutor (John H. Stamler, Union County Prosecutor, attorney; Paul A. Massaro, Assistant Prosecutor, of counsel and on the brief).
Lorane L. Posner, Deputy Attorney General, argued the cause for amicus curiae John J. Degnan, Attorney General of New Jersey (Lorane L. Posner and John DeCicco, Deputy Attorney General, of counsel; Lorane L. Posner on the brief).
PER CURIAM.
The order denying the motion to quash the grand jury subpoena duces tecum, served upon the Deputy Public Defender for the *477 Union County Region, is affirmed substantially for the reasons expressed by Judge DiBuono in his written opinion, reported at 165 N.J. Super. 211 (Law Div. 1978).
We add that in the event the Public Defender should claim that one or more of the documents referred to in the said subpoena are protected from disclosure by the attorney-client privilege, he is at liberty to apply to the trial court for an order directing that the documents be submitted for an in camera inspection by the court and determination whether they constitute privileged material. Cf. In re Farber, 78 N.J. 259 (1978), cert. den. 439 U.S. 997, 99 S.Ct. 598, 58 L.Ed.2d 670 (1978).
Affirmed.